Title: To George Washington from Joseph Valentine, 4 October 1771
From: Valentine, Joseph
To: Washington, George



Sir
October ⟨4⟩th 1771

⟨The⟩ Reason of ⟨my⟩ not getting your Letter ⟨mutilated⟩ is I had not Ben to william⟨sburg mutilated⟩ and the ⟨le⟩tters Lay ⟨mutilated⟩ and I ⟨new⟩ nothing ⟨mutilated⟩ tel the ⟨mutilated⟩ I ⟨mutilated⟩ to ⟨pay mutilated in⟩ the post ⟨mutilated⟩ I got them Boath and the next day ⟨mutilated⟩an up to Fredericks Burg for to fetch ⟨mutilated⟩ and he went By B⟨la⟩ck Creek Quarters and stade their that night and was in formd by Sum of the young negro⟨s⟩ that they saw will at Bakers Quarter that day the oversers got togeather and went in sarch for him and found him ⟨a⟩sleep in the wods they took him ⟨in⟩ the wa⟨gon⟩ Brought to ⟨mutilated⟩ tuesday and I have him now ⟨Confined he said⟩ he Broak prison ⟨about mutilated days ago⟩ I shall ⟨try⟩ to get ⟨mutilated⟩ of ⟨the mutilated⟩ him to the w⟨mutilated⟩ for ⟨mutilated⟩ he will never do any one mutch good ⟨here mutilated⟩ I will take great Care of the Crabapples and make the Best I Can of them and do ⟨my⟩ utmost to get all the money ⟨mutilated⟩ for you. ⟨I⟩ Remain sir your most hble sert

Jos. Valentine

